EXHIBIT 10.7

 

FORM OF SUBSCRIPTION FOR SPECIAL WARRANTS

 

TO:   SMTC MANUFACTURING CORPORATION OF CANADA (the “Corporation”) AND TO:  
ORION SECURITIES INC.     CIBC WORLD MARKETS INC.     GMP SECURITIES LIMITED and
    RBC DOMINION SECURITIES INC. (the “Underwriters”)

 

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase the number of special warrants (the “Special Warrants”) of the
Corporation as more fully described herein, for the aggregate subscription price
set forth below, representing a subscription price of $1.20 (Canadian) per
Special Warrant.

 

This subscription is made upon and subject to the terms and conditions set forth
in the attached “Terms and Conditions of Subscription for Special Warrants of
SMTC Manufacturing Corporation of Canada”.

 

In addition to this face page, the Subscriber must also complete all applicable
exhibits hereto.

 

     Number of Special Warrants:

 

 

--------------------------------------------------------------------------------

  

 

 

--------------------------------------------------------------------------------

Name of Subscriber (please print)     

By:

--------------------------------------------------------------------------------

   Aggregate Subscription Price:         Authorized Signature     

 

 

 

--------------------------------------------------------------------------------

Official Capacity or Title (please print)

  

$

--------------------------------------------------------------------------------

        If the Subscriber is signing as agent for a principal and is not a trust
company or a portfolio manager, in either case, purchasing as trustee or agent
for accounts fully managed by it, complete the following: Please print name of
individual whose signature appears above if different than the name of the
subscriber printed above     

 

 

--------------------------------------------------------------------------------

  

 

 

--------------------------------------------------------------------------------

Subscriber’s Address    Name of Principal

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Address of Beneficial Purchaser, if applicable    Principal’s Address

 

 

--------------------------------------------------------------------------------

     Telephone Number      Register the Special Warrants as set forth below:   
Deliver the Special Warrants as set forth below:

 

 

--------------------------------------------------------------------------------

  

 

 

--------------------------------------------------------------------------------

Name    Name

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Account reference, if applicable    Account reference, if applicable

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Address    Contact Name     

 

--------------------------------------------------------------------------------

     Address     

 

--------------------------------------------------------------------------------

     Telephone Number



--------------------------------------------------------------------------------

A completed and originally executed copy of this subscription agreement must be
delivered or transmitted by telecopier (416) 848-3593 by no later than 12:00
noon (Toronto time) on March 1, 2004 to Orion Securities Inc., P.O. Box 830, BCE
Place, 181 Bay Street, Suite 3100, Toronto, Ontario M5J 2T3 (Attention: Liliana
Miglionico, Syndication).

 

ACCEPTANCE: The Corporation hereby accepts the subscription as set forth above
on the terms and conditions contained in this Subscription Agreement and the
Corporation represents and warrants to the Subscriber that the representations
and warranties made by the Corporation to the Underwriters in the Underwriting
Agreement (as defined herein) are true and correct in all material respects as
of the Closing Date (as defined herein) (save and except as waived by the
Underwriters) and that the Subscriber is entitled to rely thereon and on the
terms, conditions and covenants contained in the Underwriting Agreement as if
the Subscriber were a party thereto.

 

March     , 2004

  SMTC MANUFACTURING CORPORATION OF
CANADA

(Closing Date)

            By:  

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF SUBSCRIPTION FOR

SPECIAL WARRANTS OF SMTC MANUFACTURING CORPORATION OF CANADA

 

Underwritten Private Placement

 

1. The Subscriber acknowledges that the Special Warrants will be issued in
connection with the creation, issue and sale of an aggregate of 33,350,000
Special Warrants of the Corporation at a subscription price of $1.20 per Special
Warrant (and up to 38,352,500 Special Warrants if an over-allotment option is
exercised by the Underwriters) to be sold by the Corporation on a private
placement basis pursuant to an agreement (the “Underwriting Agreement”) to be
dated on or about March 3, 2004 between the Corporation, SMTC Corporation
(“SMTC”) and the Underwriters and that the definitive terms and conditions of
the Special Warrants will be set forth in the Special Warrant Indenture (as
hereinafter defined).

 

Terms of Special Warrants

 

2.       (a)     The Special Warrants will be created and issued pursuant to the
terms of a special warrant indenture (the “Special Warrant Indenture”) to be
entered into between the Corporation and CIBC Mellon Trust Company (the
“Trustee”), or such other trust company as is acceptable to the Corporation and
the Underwriters, at or prior to the Closing Time (as hereinafter defined).

 

  (b) Each Special Warrant will be exercisable to acquire, for no additional
consideration, one unit (the “Units”). Each Unit is comprised of one
exchangeable share in the capital of the Corporation (the “Exchangeable Shares”)
and one-half of one exchangeable share purchase warrant (the “Warrants”). Each
full Warrant entitles the holder to acquire one Exchangeable Share at any time
on or prior to the fifth anniversary of the Closing Date at an exercise price of
$1.85. Each Exchangeable Share is exchangeable at the option of the holder, at
any time, for one common share of SMTC (the “Common Shares”).

 

  (c) The Special Warrants will be exercisable by the holders thereof
surrendering the Special Warrants to the Trustee at any time on or before 5:00
p.m. (Toronto time) on the date (the “Expiry Date”) that is the earlier of: (i)
the 6th business day after the date that a receipt is issued by the last of the
securities regulatory authorities in each province or territory of Canada where
a holder is resident (the “Qualifying Jurisdictions”) for a (final) prospectus
qualifying the distribution of the Units (the “Prospectus Qualification Date”);
and (ii) the first business day following the date which is 12 months after the
Closing Date. Special Warrants not exercised prior to the Expiry Date will be
deemed to have been exercised by the Trustee on behalf of the holders, without
any further action on the part of the holders, at 4:59 p.m. (Toronto time) on
the Expiry Date. For the purposes of clause (i) above, holders of Special
Warrants resident outside of Canada shall be deemed to be residents of Ontario.

 

  (d) The Underwriting Agreement and the Special Warrant Indenture will provide,
among other things, that each of the Corporation and SMTC will use its
reasonable best efforts to (i) file a preliminary prospectus in respect of the
issuance and distribution of the Units in each of the Qualifying Jurisdictions
as soon as practicable following the Closing Date, (ii) resolve all comments
received or deficiencies raised by the various securities regulatory authorities
in the Qualifying Jurisdictions as expeditiously as possible, (iii) file and
obtain receipts for a (final) prospectus (the “Final Prospectus”) in each
Qualifying Jurisdiction that qualifies the issuance and distribution of the
Units as soon as possible after such regulatory comments and deficiencies have
been resolved and in no event later than 5:00 p.m. (Toronto time) on the date
that is 90 days after the Closing Date (the “Prospectus Qualification
Deadline”), and (iv) file a registration statement with the United States
Securities and Exchange Commission (the “SEC”) registering the Common Shares
into which the Exchangeable Shares are exchangeable (the “Underlying Common
Shares”) and to take such other steps as may be necessary to ensure the free
tradability of the Underlying Common Shares as soon as possible but in no event
later than the date that is 120 days after the Closing Date (the “Registration
Qualification Deadline”).

 

  (e) If the Prospectus Qualification Date does not occur on or before the
Prospectus Qualification Deadline or if the date on which the Registration
Statement becomes effective does not occur on

 

3



--------------------------------------------------------------------------------

or before the Registration Qualification Deadline, the number of Units issuable
on exercise of each Special Warrant exercised after the Prospectus Qualification
Deadline shall be increased to 1.1 without payment of additional consideration.

 

  (f) The Special Warrants will be issued pursuant to exemptions from prospectus
requirements and will be subject to resale restrictions. In the event that the
Corporation is unable to obtain a receipt for the Final Prospectus in a
Qualifying Jurisdiction, or if a Special Warrant is exercised prior to the
issuance of a receipt for a Final Prospectus in a Qualifying Jurisdiction, the
Exchangeable Shares and Warrants comprising Units may be subject to statutory
hold periods during which these securities may not be resold in such Qualifying
Jurisdiction.

 

  (g) If SMTC is unable to cause the registration statement filed with the SEC
to become effective or is otherwise unable to ensure the free tradability of the
Underlying Common Shares, the Underlying Common Shares will be subject to
statutory hold periods during which they may not be resold in Canada or the
United States.

 

  (h) If a preliminary prospectus is not filed as contemplated by paragraph 2(d)
hereof during the four month period following the Closing Date, the Special
Warrants not exercised prior thereto will be deemed to have been exercised by
the Trustee on behalf of the holders, without any further action on the part of
the holders at 4.59 p.m. (Toronto time) on such date.

 

  (i) It is acknowledged that the issuance of Underlying Common Shares and the
implementation of a debt restructuring of the Corporation and SMTC will require
the approval of the shareholders of SMTC and that SMTC will use its commercially
reasonable best efforts to cause a meeting of shareholders of SMTC to be held
for such purpose within 60 days following the Closing Date, but in any event no
later than 90 days following the Closing Date. If the requisite approval of SMTC
shareholders is not obtained, subject to NASDAQ approval, Subscribers will be
allowed for a period of five business days following the date of the meeting of
SMTC shareholders, to subscribe, on a pro rated basis, for Units representing
(i) an aggregate number of Underlying Exchangeable Shares that does not exceed
25% of all such issued and outstanding shares and (ii) an aggregate number of
Underlying Common Shares that, together with the Underlying Common Shares
issuable on exchange of the Exchangeable Shares described in clause (i) of this
paragraph, does not exceed 19.9% of the issued and outstanding Common Shares of
SMTC (the “Allowable Subscriptions”).

 

  (j) The net proceeds from the sale of Special Warrants will be deposited with
the Trustee who shall invest such net proceeds in government securities until
they are distributed in accordance herewith. If the requisite shareholder
approvals referred to in subsection 2(i) are not obtained or if certain
insolvency events have occurred and are continuing, then the gross proceeds of
the sale of Special Warrants in excess of the Allowable Subscription amounts
shall be returned and/or paid by the Corporation to the Underwriters for the
benefit of Subscribers, together with any interest earned on that portion of the
escrowed funds.

 

The terms of the Special Warrant Indenture shall otherwise be in such form and
contain such terms as shall be approved by the Underwriters and the Corporation.

 

The foregoing description of the Special Warrants is a summary only and is
subject to the detailed provisions of the Special Warrant Indenture.

 

Representations, Warranties and Covenants by Subscriber

 

3. By executing this subscription, the Subscriber (and, if applicable, the
others for whom it is contracting hereunder) represents, warrants and covenants
to the Corporation and the Underwriters (and acknowledges that the Corporation,
the Underwriters and their respective counsel are relying thereon) that:

 

  (a) it has been independently advised as to restrictions with respect to
trading in the Special Warrants, the Units, the Exchangeable Shares and Warrants
comprising the Units, the Exchangeable Shares underlying the Warrants and the
Common Shares into which the Exchangeable Shares are

 

4



--------------------------------------------------------------------------------

exchangeable (collectively, the “Securities”) imposed by applicable securities
legislation in the jurisdiction in which it resides, confirms that no
representation has been made to it by or on behalf of the Corporation or the
Underwriters with respect thereto, acknowledges that it is aware of the
characteristics of the Securities, the risks relating to an investment therein,
and of the fact that if a receipt for the Final Prospectus is not obtained it
will not be able to resell the Securities, except in accordance with limited
exemptions under applicable securities legislation and regulatory policy until
expiry of the applicable restricted period and compliance with the other
requirements of applicable securities laws;

 

  (b) it has not received or been provided with, nor has it requested, nor does
it have any need to receive, any offering memorandum, or any other document
describing the business and affairs of the Corporation, nor has any document
been prepared for delivery to, or review by, prospective purchasers in order to
assist them in making an investment decision in respect of the Special Warrants;

 

  (c) the offering and sale of Special Warrants to it was not made or solicited
through, and it is not aware of, any advertisement of the Special Warrants in
printed public media, radio, television or telecommunications, including
electronic display (such as the Internet), or any other advertisement or general
solicitation with respect to the distribution of the Special Warrants;

 

  (d) it has relied solely upon the publicly available information relating to,
and issued by, the Corporation and not upon any verbal or written representation
as to fact or otherwise made by or on behalf of the Corporation or the
Underwriters or any employees, agents or affiliates thereof, such publicly
available information having been delivered to the Subscriber without
independent investigation or verification by the Underwriters, and agrees that
the Underwriters and their counsel assume no responsibility or liability of any
nature whatsoever for the accuracy, adequacy or completeness of the publicly
available information upon which the investment decision has been made and
acknowledges that the Underwriters’ counsel is acting as counsel to the
Underwriters and not as counsel to the Subscriber;

 

          (e)      (i)        it is resident in the province set forth as the
“Subscriber’s Address” on the face page of this Subscription Agreement, and if
the Subscriber is acting as agent for a disclosed principal/beneficial
purchaser, such disclosed principal/beneficial purchaser is resident in the
province set forth as the “Principal’s Address” on the face of this Subscription
Agreement; and

 

  (ii) it is aware that it is purchasing the Special Warrants pursuant to an
exemption from the prospectus requirements under applicable securities
legislation and, as a consequence: (A) it is restricted from using most of the
civil remedies available under securities legislation; (B) it may not receive
information that would otherwise be required to be provided to it under
securities legislation; and (C) the Corporation is relieved from certain
obligations that would otherwise apply under securities legislation;

 

  (f) unless it is purchasing under subsections 3(g), (h) or (i) it is
purchasing the Special Warrants as principal for its own account, not for the
benefit of any other person, for investment only, and not with a view to the
resale or distribution of all or any of the Securities, and unless exempted by
an order of the securities commission or similar regulatory authority of the
province in which it resides:

 

  (i) if it is resident in British Columbia or Alberta or otherwise subject to
the securities legislation of British Columbia or Alberta:

 

  (1) it is an individual and the aggregate acquisition cost of the Special
Warrants purchased by it is not less than $97,000 or, if the Subscriber is not
an individual but is a corporation, partnership, trust, fund, association or any
other organization of a group of persons, it was not created solely, nor is it
used primarily, to permit the purchase of the Special Warrants without a
prospectus by groups of individuals whose individual share of the aggregate
acquisition

 

5



--------------------------------------------------------------------------------

cost of such securities is less than $97,000 or, if it is such an entity created
or used primarily for such purpose and is resident in British Columbia, it would
have an aggregate acquisition cost of purchasing the Special Warrants of not
less than $97,000 and each of the individuals who forms part of the group has
contributed at least $97,000 to such entity for the purpose of purchasing such
securities; or

 

  (2) it is one of the following and has so indicated by initialling the
applicable paragraph:

 

______    (I)    a director, senior officer or control person of the Corporation
or an affiliate of the Corporation; ______    (II)    a spouse, parent,
grandparent, brother, sister or child of any person referred to in subclause (I)
above; ______    (III)    a parent, grandparent, brother, sister or child of the
spouse of any person referred to in subclause (I); ______    (IV)    a close
personal friend of any person referred to in subclause (I) and, if requested, by
the Corporation or the Underwriters, will provide a signed statement describing
any of such persons; ______    (V)    a close business associate of any person
referred to in subclause (I) and, if requested by the Corporation or the
Underwriters, will provide a signed statement describing any of such persons;
______    (VI)    a founder of the Corporation or a spouse, parent, grandparent,
brother, sister, child, close personal friend or close business associate of a
founder of the Corporation and, if requested by the Corporation or the
Underwriters, will provide a signed statement describing any of such persons;
______    (VII)    a parent, grandparent, brother, sister or child of the spouse
of a founder of the Corporation; ______    (VIII)    a person or company of
which a majority of the voting securities are beneficially owned by, or a
majority of the directors are, persons or companies referred to in subclauses
(I) through (VII) above; or ______    (IX)    a trust or estate of which all of
the beneficiaries or a majority of the trustees are persons or companies
described in subclauses (I) through (VII) above; and

 

no commission or finder’s fee has been paid to any director, officer, founder or
control person of the Corporation in connection with the purchase of Units by
the Subscriber;

 

  (ii) if it is resident in or otherwise subject to the laws of Alberta,
Manitoba, Nova Scotia, Saskatchewan or British Columbia it is an “accredited
investor”, as such term is defined in Multilateral Instrument 45-103 entitled
“Capital Raising Exemptions” promulgated under the Securities Act (Alberta), the
Securities Act (Manitoba), the Securities Act (Nova Scotia), The Securities Act,
1988 (Saskatchewan) and the Securities Act (British Columbia) and has
concurrently executed and delivered a Representation Letter in the form attached
as Exhibit “2” to this Subscription Agreement;

 

6



--------------------------------------------------------------------------------

  (iii) if it is resident in Ontario or otherwise subject to the securities
legislation of Ontario, it is an “accredited investor” as defined in Ontario
Securities Commission Rule 45-501 entitled “Exempt Distributions” promulgated
under the Securities Act (Ontario), and has concurrently executed and delivered
a Representation Letter in the form attached as Exhibit “3” to this Subscription
Agreement;

 

  (iv) if it is resident in Quebec or otherwise subject to the securities
legislation of Quebec:

 

  (1) the total cost of the Special Warrants purchased by it is not less than
$150,000 and it is acting for its own account and, if it is an entity, it was
not established solely to acquire the Special Warrants; or

 

  (2) it is a sophisticated purchaser within the meaning of Sections 43, 44 or
45 of the Securities Act (Quebec) and the Subscriber, is purchasing the Special
Warrants for its own account, or if it is a trust company licensed under an Act
respecting trust companies and savings companies (Quebec) or an insurance
company holding a license under an Act respecting insurance (Quebec) or a dealer
or advisor registered in conformity with Section 148 of the Securities Act
(Quebec), it is purchasing the Special Warrants for the portfolio of a third
person managed solely by that company, dealer or advisor;

 

  (v) if it is a resident in or otherwise subject to the laws of New Brunswick,
the aggregate acquisition cost of the Special Warrants is not less than $97,000;
and if it is not an individual or corporation but a partnership, syndicate or
unincorporated organization, each member thereof is an individual who is
purchasing sufficient Special Warrants such that the aggregate acquisition cost
of such Special Warrants to the individual is not less than $97,000; or

 

  (vi) it acknowledges that:

 

  (1) no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Securities;

 

  (2) there is no government or other insurance covering the Securities;

 

  (3) there are risks associated with the purchase of the Special Warrants;

 

  (4) there are restrictions on the purchaser’s ability to resell the Securities
and it is the responsibility of the Subscriber to find out what those
restrictions are and to comply with them before selling any of the Securities;

 

  (5) the Corporation has advised the Subscriber that the Corporation is relying
on an exemption from the requirements to provide the purchaser with a prospectus
and to sell Special Warrants through a person or company registered to sell
securities under the Securities Act (Ontario) and other applicable securities
laws and, as a consequence of acquiring Special Warrants pursuant to this
exemption, certain protections, rights and remedies provided by the Securities
Act (Ontario) and other applicable securities laws will not be available to the
Subscriber; and

 

  (6) the certificates representing the Special Warrants will be, and the
certificates representing the Exchangeable Shares and Warrants comprising the
Units and the Exchangeable Shares underlying the Warrants may be, endorsed by a
legend stating that the Special Warrants, the Exchangeable Shares and Warrants
comprising the Units and the Exchangeable Shares underlying the Warrants, if
applicable, will be subject to restrictions on resale in accordance with
applicable securities legislation;

 

7



--------------------------------------------------------------------------------

  (g) if it is not purchasing as principal, it is purchasing Special Warrants
having an aggregate acquisition cost of at least $97,000 if resident in British
Columbia or Alberta, it is duly authorized to enter into this Subscription
Agreement and to execute and deliver all documentation in connection with the
purchase on behalf of each beneficial purchaser, each of whom is purchasing as
principal for its own account, not for the benefit of any other person, and not
with a view to the resale or distribution of all or any of the Securities, it
acknowledges that the Corporation is required by law to disclose to certain
regulatory authorities the identity of each beneficial purchaser of Special
Warrants for whom it may be acting, and:

 

  (i) if it is resident in, or otherwise subject to the securities legislation
of, British Columbia, it is a trust company or an insurer authorized to carry on
business under the Financial Institutions Act (British Columbia), or it is a
portfolio manager who manages the investment portfolio of clients through
discretionary authority granted by one or more clients and who is registered as
a portfolio manager under the Securities Act (British Columbia) or is exempted
from such registration, and is purchasing as agent for an account that is fully
managed by it; or

 

  (ii) if it is acting as agent for one or more disclosed principals, each of
such principals is purchasing as a principal for its own account, not for the
benefit of any other person, and not with a view to the resale or distribution
of all or any of the Securities, and each of such principals complies with such
of subparagraphs (i), (ii), (iii), (iv), (v) and (vi) of paragraph 3(f) as are
applicable to it by virtue of its province of residence;

 

  (iii) if it is resident in Alberta or otherwise subject to the securities
legislation of Alberta, then it is trading for accounts fully managed by it and
it is (I) a trust company or trust corporation trading as a trustee or agent on
behalf of a fully managed account; or (II) a portfolio manager trading as agent
on behalf of a fully managed account; or (III) a person or company trading as
agent on behalf of a fully managed account that, except for an exemption under
the Securities Act (Alberta) or the regulations thereunder, is required to be
registered as a portfolio manager;

 

  (h) if it is not purchasing as principal and is resident in or otherwise
subject to the laws of Nova Scotia it is purchasing Special Warrants having an
aggregate acquisition cost of at least $150,000 or it is an “accredited
investor” within the meaning of section 5.1 of Multilateral Instrument 45-103
“Capital Raising Exemptions” and it is (i) a trust company (as defined in the
regulations made pursuant to the Securities Act (Nova Scotia)) and is purchasing
the Special Warrants as trustee or as agent for accounts fully managed by it; or
(ii) a portfolio manager (as defined in such Act) or is a person or a company
who, but for the availability of an exemption pursuant to such Act or the
regulations thereunder, would be obliged to be registered as a portfolio manager
in order to be in compliance with such Act and, in either case, is purchasing
the Special Warrants as agent for the accounts fully managed by the person or
company;

 

  (i) if it is not purchasing as principal and is resident in or otherwise
subject to the laws of New Brunswick,

 

  (i) it is a bank to which the Bank Act (Canada) applies;

 

  (ii) it is the Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act;

 

  (iii) it is a licensed provincial company or licensed extra-provincial company
under the Loan and Trust Companies Act (New Brunswick);

 

  (iv) it is an insurance company licensed under the Insurance Act (New
Brunswick); or

 

8



--------------------------------------------------------------------------------

  (j) if it is resident of the United Kingdom or otherwise subject to the laws
of the United Kingdom, it is purchasing the Special Warrants as principal for
its own account, not for the benefit of any other person, for investment only,
and not with a view to the resale or distribution of all or any of the
Securities, and is a person falling within either Article 19 or Article 49 of
the Financial Services and Markets Act 2000 (Financial Promotion) Order 2001 and
has concurrently executed and delivered a Representation Letter in the form
attached as Exhibit “5” to this Subscription Agreement;

 

  (k) if it is a resident of any jurisdiction referred to in the preceding
paragraphs but not purchasing thereunder, it is purchasing pursuant to an
exemption from prospectus and registration requirements (particulars of which
are enclosed herewith) available to it under applicable securities legislation,
and shall deliver to the Corporation and to the Underwriters such further
particulars of the exemption(s) and the Subscriber’s qualifications thereunder
as the Corporation or the Underwriters may request;

 

  (l) if it is a resident of any jurisdiction not referred to in the preceding
paragraphs, it complies with the requirements of all applicable securities
legislation in the jurisdiction of its residence and will provide such evidence
of compliance with all such matters as the Corporation or the Underwriters may
request;

 

  (m) it is aware that none of the Securities has been registered under the
United States Securities Act of 1933, as amended, (the “U.S. Securities Act”) or
the securities laws of any state and that these securities may not be offered or
sold in the United States without registration under the U.S. Securities Act or
compliance with requirements of an exemption from registration under the U.S.
Securities Act and applicable state securities laws;

 

  (n) it is not a “U.S. Person” (as that term is defined by Regulation S under
the U.S. Securities Act, which definition includes, but is not limited to, an
individual resident in the United States, an estate or trust of which any
executor or administrator or trustee, respectively, is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
United States), and is not acquiring the Units for the account or benefit of a
U.S. Person or a person in the United States or for resale in the United States
or to a U.S. Person in violation of United States federal or state securities
laws;

 

  (o) the Special Warrants have not been offered to the undersigned in the
United States, and the individuals making the order to purchase the Special
Warrants and executing and delivering this Subscription Agreement on behalf of
the undersigned were not in the United States when the order was placed and this
Subscription Agreement was executed and delivered;

 

  (p) it undertakes and agrees that it will not exercise the Special Warrants or
the Warrants, exchange the Exchangeable Shares for Common Shares or offer or
sell any of the Securities in the United States unless such securities are
registered under the U.S. Securities Act and the securities laws of all
applicable states of the United States or an exemption from such registration
requirements is available; that it will not resell any of the Securities except
in accordance with the provisions of applicable securities legislation,
regulations, rules, policies and orders, and stock exchange rules and, in
particular, will not engage in hedging transactions with regard to the
Securities except in compliance with applicable legislation;

 

  (q) it understands and agrees that none of the Securities may be sold within
the United States or by or on behalf of a U.S. Person unless such Securities are
registered under the U.S. Securities Act and any applicable state securities
laws or unless an exemption from such registration requirements is available;

 

  (r) the entering into of this Subscription Agreement and the transactions
contemplated hereby will not result in a material violation of any of the terms
and provisions of any law applicable to it, or any of its constating documents,
or of any agreement to which the Subscriber is a party or by which it is bound;

 

9



--------------------------------------------------------------------------------

  (s) if an individual, it is of the full age of majority and is legally
competent to execute this Subscription Agreement, and take all action pursuant
hereto;

 

  (t) if a corporation, partnership, unincorporated association or other entity,
it has the legal capacity to enter into and be bound by this Subscription
Agreement and further certifies that all necessary approvals of such directors,
shareholders, partners or otherwise have been given and obtained;

 

  (u) this Subscription Agreement has been duly and validly authorized, executed
and delivered by and constitutes a legal, valid, binding and enforceable
obligation of the Subscriber;

 

  (v) except as disclosed to the Corporation, it deals, and will continue to
deal, at arm’s length with the Corporation within the meaning of the Income Tax
Act (Canada) at all relevant times;

 

  (w) in the case of a subscription by it for Special Warrants acting as agent
for a disclosed principal, it is duly authorized to execute and deliver this
agreement and all other necessary documentation in connection with such
subscription on behalf of such principal and this agreement has been duly
authorized, executed and delivered by or on behalf of, and constitutes the
legal, valid and binding agreement of, such principal;

 

  (x) it has, or as a result of advice received from a registered person other
than the Corporation or any affiliates thereof has, such knowledge in financial
and business affairs as to be capable of evaluating the merits and risks of its
investment and it, or, where it is not purchasing as principal, each beneficial
purchaser, is able to bear the economic risk of loss of its investment;

 

  (y) if required by applicable securities legislation, regulations, rules,
instruments, policies or orders or by any securities commission, stock exchange
or other regulatory authority, the Subscriber will execute, deliver, file and
otherwise assist the Corporation in filing, such reports, undertakings and other
documents with respect to the issue of the Special Warrants (including, without
limitation, The Toronto Stock Exchange Private Placement Questionnaire and
Undertaking, attached hereto as Exhibit “1”) as may be required;

 

  (z) it will not resell any of the Securities, except in accordance with the
provisions of applicable securities legislation and stock exchange rules;

 

  (aa) the delivery of this subscription, the acceptance hereof by the
Corporation and the issuance of the Special Warrants to the Subscriber complies
with all applicable laws of the Subscriber’s jurisdiction of residence and
domicile, and will not cause the Corporation or any of its officers or directors
to become subject to or require any disclosure, prospectus or other reporting
requirement;

 

          (bb)   (i)        to the best of the Subscriber’s knowledge, none of
the subscription funds used for the purchase of the Subscriber’s Special
Warrants (A) have been or will be derived from or related to any activity that
is deemed criminal under or otherwise in contravention of the laws of Canada,
the United States, or any other jurisdiction, or (B) are being tendered on
behalf of a person or entity who has not been identified to the Subscriber; and

 

  (ii) the Subscriber shall promptly notify the Corporation if, on or prior to
the Closing Date (as defined in paragraph 5 below), if the Subscriber discovers
that any of the representations in subclause (bb)(i) above cease to be true, and
to provide the Corporation with appropriate information in connection therewith;
and

 

  (cc) the Subscriber acknowledges that it has been encouraged to and should
obtain independent legal, income tax and investment advice with respect to its
subscription for the Special Warrants and accordingly, has been independently
advised as to the meanings of all terms contained herein relevant to the
Subscriber for purposes of giving representations, warranties and covenants
under this Subscription Agreement.

 

10



--------------------------------------------------------------------------------

Closing

 

4. The Subscriber agrees to deliver to the Underwriters, as soon as possible
and, in any event, not later than 12:00 noon (Toronto time) on March 1, 2004:
(a) this duly completed and executed Subscription Agreement; (b) The Toronto
Stock Exchange Private Placement Questionnaire and Undertaking, attached hereto
as Exhibit “1”; (c) if the Subscriber is a resident of British Columbia,
Alberta, Manitoba, Nova Scotia or Saskatchewan and is purchasing as an
“accredited investor”, a duly executed Representation Letter, attached hereto as
Exhibit “2”; (d) if the Subscriber is a resident of Ontario, a duly executed
Representation Letter, attached hereto as Exhibit “3”; (e) if the Subscriber is
a resident of Quebec, a duly executed Representation Letter attached hereto as
Exhibit “4”; (f) if the Subscriber is a resident of United Kingdom, a duly
executed Representation Letter attached hereto as Exhibit “5”; (g) such other
documents as may be requested as contemplated by subsection 3(y) hereof; and (h)
a certified cheque or bank draft payable to the Underwriters for the aggregate
subscription price or payment of the same amount in such other manner as is
acceptable to the Underwriters.

 

5. The sale of the Units will be completed at the offices of Goodmans LLP in
Toronto, Ontario at 10:00 a.m. (Toronto time), or such other time as the
Underwriters and the Corporation may agree (the “Closing Time”) on March 3, 2004
or such other date as the Underwriters and the Corporation may agree (the
“Closing Date”). If by the Closing Time, the terms and conditions contained in
the Underwriting Agreement have been complied with to the satisfaction of the
Underwriters or waived by the Underwriters, the Underwriters shall deliver to
the Corporation all completed subscription agreements, including this
Subscription Agreement and deliver to the Trustee the aggregate subscription
proceeds (less the commission referred to in paragraph 6 and the expenses of the
offering), against delivery by the Corporation of the Special Warrants and such
other documentation as may be required.

 

6. The Subscriber acknowledges that the Underwriters have agreed to offer the
Special Warrants on a private placement basis and, in connection therewith, the
Corporation and the Underwriters have entered into the Underwriting Agreement
pursuant to which the Underwriters, in connection with the issue and sale of
Special Warrants, will receive a fee equal to 6% of the gross proceeds of the
sale of Special Warrants from the Corporation. The Subscriber hereby irrevocably
authorizes Orion Securities Inc., on behalf of the Underwriters: (a) to act as
its representative at the closing and to execute in its name and on its behalf
all closing receipts and documents required; (b) to complete or correct any
errors or omissions in any form or document provided by the Subscriber; (c) to
receive on its behalf certificates representing the Special Warrants purchased
under this subscription; (d) to approve any opinions, certificates or other
documents addressed to the Subscriber; (e) to waive, in whole or in part, any
representations, warranties, covenants or conditions for the benefit of the
Subscriber and contained in the Underwriting Agreement; and (f) to exercise any
rights of termination contained in the Underwriting Agreement.

 

7. The Corporation and the Underwriters shall be entitled to rely on delivery of
a facsimile copy of executed subscriptions, and acceptance by the Corporation of
such facsimile subscriptions shall be legally effective to create a valid and
binding agreement between the Subscriber and the Corporation in accordance with
the terms hereof. Notwithstanding the foregoing, the Subscriber shall deliver
originally executed copies of the documents listed in paragraph 4 hereof to
Orion Securities Inc., on behalf of the Underwriters, by 12:00 noon on March 1,
2004. In addition, this Subscription Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same document.

 

General

 

8. The Subscriber agrees that the representations, warranties and covenants of
the Subscriber herein and in any Exhibit hereto will be true and correct both as
of the time of the execution of this Subscription Agreement and as of the
Closing Time and will survive the completion of the issuance of the Special
Warrants. The representations, warranties and covenants of the Subscriber herein
are made with the intent that they be relied upon by the Corporation and the
Underwriters in determining the eligibility of a purchaser of Special Warrants.
The Subscriber agrees to indemnify and hold harmless the Corporation and the
Underwriters and their respective directors, officers, employees, advisors,
affiliates, shareholders, partners and agents from and against any and all loss,
liability, claim, damage and expense whatsoever including, but not limited to,
any fees, costs and expenses whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, administrative proceeding or
investigation commenced or

 

11



--------------------------------------------------------------------------------

threatened or any claim whatsoever arising out of or based upon any
representation or warranty of the Subscriber contained herein or in any document
furnished by the Subscriber to the Corporation or the Underwriters in connection
herewith being untrue in any material respect or any breach or failure by the
Subscriber to comply with any covenant or agreement made by the Subscriber
contained herein or in any document furnished by the Subscriber to the
Corporation or the Underwriters in connection herewith. The Subscriber
undertakes to immediately notify the Corporation at SMTC Manufacturing
Corporation of Canada, 635 Hood Road, Markham, Ontario, Canada L3R 4N6,
Attention: Marwan Kubursi (Fax Number: 905-479-5326) and the Underwriters at
Orion Securities Inc., BCE Place, 181 Bay Street, Suite 3100, P.O. Box 830,
Toronto, Ontario, Canada M5J 2T3, Attention: Mark McQueen (Fax Number:
416-848-3650) of any change in any statement or other information relating to
the Subscriber set forth herein which takes place prior to the Closing Time.

 

9. The contract arising out of this Subscription Agreement and all documents
relating thereto, which by common accord has been or will be drafted in English,
shall be governed by and construed in accordance with the laws of the Province
of Ontario and the laws of Canada applicable therein and the Subscriber, the
Corporation and the Underwriters each irrevocably attorn to the jurisdiction of
the courts of the Province of Ontario. La soussignee demande par les presentes
que la presente souscription ainsi que tous documents y afferents soient rediges
en langue anglaise seulement.

 

10. Time shall be of the essence hereof.

 

11. This Subscription Agreement represents the entire agreement of the parties
hereto relating to the subject matter hereof and there are no representations,
covenants or other agreements relating to the subject matter hereof except as
stated or referred to herein.

 

12. The Subscriber acknowledges and agrees that all costs incurred by the
Subscriber (including any fees and disbursements of any special counsel retained
by the Subscriber) relating to the sale of the Special Warrants to the
Subscriber shall be borne by the Subscriber.

 

13. The representations, warranties and covenants contained herein shall survive
the closing of the transactions contemplated hereby.

 

14. The terms and provisions of this Subscription Agreement shall be binding
upon and enure to the benefit of the Subscriber and the Corporation and their
respective heirs, executors, administrators, successors and assigns; provided
that, except for the assignment by a Subscriber who is acting as nominee or
agent to the beneficial owner and as otherwise herein provided, this
Subscription Agreement shall not be assignable by any party without prior
written consent of the other parties.

 

15. The obligations of the parties hereunder are subject to acceptance of the
terms of the offering by the Toronto Stock Exchange and all other required
regulatory approvals.

 

16. The Subscriber acknowledges and agrees that the acceptance of the
Subscription Agreement will be conditional, among other things, upon the sale of
the Special Warrants to the Subscriber being exempt from any prospectus and
offering memorandum requirements of all applicable securities laws. The
Corporation will be deemed to have accepted this subscription agreement upon the
delivery at closing of the certificates representing the Special Warrants to or
upon the direction of the Subscriber in accordance with the provisions hereof.

 

17. The Subscriber, on its own behalf and, if applicable, on behalf of others
for whom it is contracting hereunder, agrees that this offer is made for
valuable consideration and may not be withdrawn, cancelled, terminated or
revoked by the Subscriber, on its own behalf and, if applicable, on behalf of
others for whom it is contracting hereunder.

 

18. Neither this Subscription Agreement nor any provision hereof shall be
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

 

12



--------------------------------------------------------------------------------

Rescission Rights

 

19. In the event that a holder who acquires an Exchangeable Share or a Warrant
upon the exercise of a Special Warrant is or becomes entitled under applicable
securities legislation to the remedy of rescission by reason of a
misrepresentation in the Prospectus or any amendment thereto, such holder shall,
subject to available defences and any limitation period under applicable
securities legislation, be entitled to rescission not only of the Subscriber’s
exercise of its Special Warrant but also of the private placement transaction
pursuant to which the Special Warrant was initially acquired, and shall be
entitled in connection with such rescission to a full refund of all
consideration paid on the acquisition of the Special Warrant. In the event such
holder is a permitted assignee of the interest of the original Special Warrant
subscriber, such permitted assignee shall be permitted to exercise the rights of
rescission and refund granted hereunder as if such permitted assignee was such
original subscriber. The foregoing is in addition to any other right or remedy
available to a Subscriber under section 130 of the Securities Act (Ontario),
section 203 of the Securities Act (Alberta), section 131 of the Securities Act
(British Columbia), equivalent provisions under the securities laws of the other
provinces or otherwise at law.

 

13



--------------------------------------------------------------------------------

EXHIBIT “1”

 

THE TORONTO STOCK EXCHANGE

 

PRIVATE PLACEMENT QUESTIONNAIRE AND UNDERTAKING QUESTIONNAIRE

 

1.

   DESCRIPTION OF TRANSACTION      (a)   Name of Issuer of the Securities: SMTC
MANUFACTURING CORPORATION OF CANADA      (b)   Number and Class of Securities to
be Purchased:                                           Special Warrants of SMTC
Manufacturing Corporation of Canada. Each Special Warrant is exercisable to
acquire, for no additional consideration one unit comprised of one exchangeable
share of the Corporation ( “Exchangeable Share”) and one-half of one
exchangeable share purchase warrant (“Warrant”). Each full Warrant entitles the
holder to acquire one Exchangeable Share at a price of $1.85 (Canadian) per
Exchangeable Share for a period expiring five years following the Closing Date.
     (c)   Purchase Price: $1.20 (Canadian) per Special Warrant

2.

   DETAILS OF PURCHASER      (a)  
Name of Purchaser:                                  
                                        
                                                                      (b)  
Address:                                         
                                        
                                                               (c)   Names and
addresses of persons having a greater than 10% beneficial interest in the
purchaser:         

 

--------------------------------------------------------------------------------

3.

   RELATIONSHIP TO ISSUER      (a)   Is the purchaser (or any person named in
response to 2(c) above) an insider of the issuer for the purposes of the Ontario
Securities Act (before giving effect to this private placement)? If so, state
the capacity in which the purchaser (or person named in response to 2(c))
qualifies as an insider:         

 

 

--------------------------------------------------------------------------------

     (b)   If the answer to (a) is “no”, are the purchaser and the issuer
controlled by the same person or company? If so, give details.         

 

 

--------------------------------------------------------------------------------

4.

   DEALINGS OF PURCHASER IN SECURITIES OF THE ISSUER      Give details of all
trading by the purchaser, as principal, in the securities of the issuer (other
than debt
securities which are not convertible into equity securities), directly or
indirectly, within the 60 days
preceding the date hereof:     

 

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

 

14



--------------------------------------------------------------------------------

UNDERTAKING

 

TO: The Toronto Stock Exchange

 

The undersigned has subscribed for and agreed to purchase, as principal, the
securities described in Item 1 of this Private Placement Questionnaire and
Undertaking.

 

The undersigned undertakes not to sell or otherwise dispose of any of the said
securities so purchased or any securities derived therefrom for a period of four
months from the date of the closing of the transaction herein or for such period
as is prescribed by applicable securities legislation, whichever is longer
without the prior consent of The Toronto Stock Exchange and any other regulatory
body having jurisdiction.

 

DATED AT

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Name of Purchaser

 

 

--------------------------------------------------------------------------------

this      day of                     , 2004

 

Authorized Signature

   

 

 

--------------------------------------------------------------------------------

   

Official Capacity

 

 

--------------------------------------------------------------------------------

   

Please print here name of individual whose signature

appears above, if different from name of purchaser printed above

 

15



--------------------------------------------------------------------------------

EXHIBIT “2”

 

REPRESENTATION LETTER

(FOR BRITISH COLUMBIA, ALBERTA, MANITOBA, NOVA SCOTIA OR SASKATCHEWAN ACCREDITED
INVESTORS)

 

TO:   SMTC MANUFACTURING CORPORATION OF CANADA (the “Corporation”) AND TO:  
ORION SECURITIES INC.     CIBC WORLD MARKETS INC.     GMP SECURITIES LIMITED and
    RBC DOMINION SECURITIES INC. (the “Underwriters”)

 

In connection with the purchase by the undersigned subscriber (the “Subscriber”)
of Special Warrants of the Corporation, the Purchaser hereby represents,
warrants, covenants and certifies to the Corporation and the Underwriters that:

 

1. the Subscriber is resident in British Columbia, Alberta, Manitoba, Nova
Scotia or Saskatchewan or is otherwise subject to the laws of the Province of
British Columbia Alberta, Manitoba, Nova Scotia or Saskatchewan;

 

2. the Subscriber is purchasing the Special Warrants as principal for its own
account; and

 

3. the Subscriber is an “accredited investor” within the meaning of Multilateral
Instrument 45-103 entitled “Capital Raising Exemptions” by virtue of satisfying
the indicated criterion as set out in Appendix “A” to this Representation
Letter.

 

Dated:                             , 2004

 

 

--------------------------------------------------------------------------------

   

Print name of Subscriber

   

By:

 

 

--------------------------------------------------------------------------------

       

Signature

       

 

--------------------------------------------------------------------------------

       

Title

 

IMPORTANT: PLEASE INITIAL APPENDIX “A” ON THE NEXT PAGE.

 

16



--------------------------------------------------------------------------------

APPENDIX “A”

 

NOTE: The investor should initial beside the portion of the definition
applicable to it.

 

Accredited Investor - (defined in Multilateral Instrument 45-103) means:

 

______   (a)    a Canadian financial institution, or an authorized foreign bank
listed in Schedule III of the Bank Act (Canada), ______   (b)    the Business
Development Bank of Canada incorporated under the Business Development Bank of
Canada Act (Canada), ______   (c)    an association under the Cooperative Credit
Associations Act (Canada) located in Canada or a central cooperative credit
society for which an order has been made under subsection 473(1) of that Act,
______   (d)    a subsidiary of any person or company referred to in paragraphs
(a) to (c), if the person or company owns all of the voting securities of the
subsidiary, except the voting securities required by law to be owned by
directors of that subsidiary, ______   (e)    a person or company registered
under the securities legislation of a jurisdiction of Canada, as an adviser or
dealer, other than a limited market dealer registered under the Securities Act
(Ontario) or the Securities Act (Newfoundland and Labrador), ______   (f)    an
individual registered or formerly registered under the securities legislation of
a jurisdiction of Canada, as a representative of a person or company referred to
in paragraph (e), ______   (g)    the government of Canada or a jurisdiction of
Canada, or any crown corporation, agency or wholly owned entity of the
government of Canada or a jurisdiction of Canada, ______   (h)    a
municipality, public board or commission in Canada, ______   (i)    any
national, federal, state, provincial, territorial or municipal government of or
in any foreign jurisdiction, or any agency of that government, ______   (j)    a
pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada, ______   (k)    an individual who, either
alone or jointly with a spouse, beneficially owns, directly or indirectly,
financial assets having an aggregate realizable value that before taxes, but net
of any related liabilities, exceeds $1,000,000, ______   (l)    an individual
whose net income before taxes exceeded $200,000 in each of the two most recent
years or whose net income before taxes combined with that of a spouse exceeded
$300,000 in each of the two most recent years and who, in either case,
reasonably expects to exceed that net income level in the current year, ______  
(m)    a person or company other than a mutual fund or non-redeemable investment
fund, that, either alone or with a spouse, had net assets of at least
$5,000,000, and unless the person or company is an individual, that amount is
shown on its most recently prepared financial statements, ______   (n)    a
mutual fund or non-redeemable investment fund that, in the local jurisdiction,
distributes its securities only to persons or companies that are accredited
investors,

 

17



--------------------------------------------------------------------------------

______   (o)    a mutual fund or non-redeemable investment fund that, in the
local jurisdiction, is distributing or has distributed its securities under one
or more prospectuses for which the regulator has issued receipts, ______   (p)
   a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, trading as a
trustee or agent on behalf of a fully managed account, ______   (q)    a person
or company trading as agent on behalf of a fully managed account if that person
or company is registered or authorized to carry on business under the securities
legislation of a jurisdiction of Canada or a foreign jurisdiction as a portfolio
manager or under an equivalent category of adviser or is exempt from
registration as a portfolio manager or the equivalent category of adviser,
______   (r)    a registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has obtained advice from an eligibility adviser or other
advisor registered to provide advice on the securities being traded, ______  
(s)    an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) through (e) and paragraph (j) in form
and function, or ______   (t)    a person or company in respect of which all of
the owners of interests, direct or indirect, legal or beneficial, except the
voting securities required by law to be owned by directors, are persons or
companies that are accredited investors.

 

For the purposes hereof:

 

  (a) “control person” has the meaning ascribed to that term in securities
legislation except in Manitoba, Northwest Territories, Nova Scotia, Nunavut and
Prince Edward Island, where “control person” means any person or company that
holds or is one of a combination of persons or companies that holds:

 

  (i) a sufficient number of any securities of an issuer so as to affect
materially the control of the issuer, or

 

  (ii) more than 20% of the outstanding voting securities of an issuer except
where there is evidence showing that the holding of those securities does not
affect materially the control of that issuer;

 

  (b) “designated securities” means:

 

  (i) voting securities,

 

  (ii) securities that are not debt securities and that carry a residual right
to participate in the earnings of the issuer or, on the liquidation or
winding-up of the issuer, in its assets, or

 

  (iii) securities convertible, directly or indirectly, into securities
described in paragraph (i) or (ii);

 

  (c) “eligible investor” means:

 

  (i) a person or company whose

 

  (A) net assets, alone or with a spouse, exceed $400,000,

 

18



--------------------------------------------------------------------------------

  (B) net income before taxes exceeded $75,000 in each of the two most recent
years and who reasonably expects to exceed that income level in the current
year, or

 

  (C) net income before taxes combined with that of a spouse exceeded $125,000
in each of the two most recent years and who reasonably expects to exceed that
income level in the current year,

 

  (ii) a person or company of which a majority of the voting securities are
beneficially owned by eligible investors or a majority of the directors are
eligible investors,

 

  (iii) a general partnership of which all of the partners are eligible
investors,

 

  (iv) a limited partnership of which the majority of the general partners are
eligible investors,

 

  (v) a trust or estate in which all of the beneficiaries or a majority of the
trustees are eligible investors,

 

  (vi) an accredited investor,

 

  (vii) a person or company described in section 4(d)(iv)(B) of the Subscription
Agreement, or

 

  (viii) a person or company that has obtained advice regarding the suitability
of the investment and, if the person or company is resident in a jurisdiction of
Canada, that advice has been obtained from an eligibility adviser;

 

  (d) “eligibility adviser” means

 

  (i) an investment dealer or equivalent category of registration, registered
under the securities legislation of the jurisdiction of a purchaser and
authorized to give advice with respect to the type of security being
distributed, and

 

  (ii) in Saskatchewan or Manitoba, also means a lawyer who is a practicing
member in good standing with a law society of a jurisdiction of Canada or a
public accountant who is a member in good standing of an institute or
association of chartered accountants, certified general accountants or
management accountants in a jurisdiction of Canada provided that the lawyer or
public accountant:

 

  (A) does not have a professional, business or personal relationship with the
issuer, or any of its directors, senior officers, founders or control persons,
and

 

  (B) has not acted for or been retained personally or otherwise as an employee,
senior officer, director, associate or partner of a person or company that has
acted for or been retained by the issuer or any of its directors, senior
officers, founders or control persons within the previous year;

 

  (e) “financial assets” means cash and securities;

 

  (f) “founder”, in respect of an issuer, means a person or company who,

 

  (i) acting alone, in conjunction or in concert with one or more other persons
or companies, directly or indirectly, takes the initiative in founding,
organizing or substantially reorganizing the business of the issuer, and

 

  (ii) at the time of the proposed trade, is actively involved in the business
of the issuer;

 

  (g) “fully managed account” means an account for which a person or company
makes the investment decisions if that person or company has full discretion to
trade in securities for the account without requiring the client’s express
consent to a transaction;

 

19



--------------------------------------------------------------------------------

  (h) “individual” means a natural person, but does not include

 

  (i) a partnership, unincorporated association, unincorporated syndicate,
unincorporated organization or a trust, or

 

  (ii) a natural person in the person’s capacity as trustee, executor,
administrator or other legal representative;

 

  (i) “mutual fund” includes an issuer of securities that entitles the holder to
receive on demand or within a specified period after demand, an amount computed
by reference to the value of a proportionate interest in the whole or in part of
the net assets, including a separate fund or trust account, of the issuer of the
securities;

 

  (j) “non-redeemable investment fund” means an issuer,

 

  (i) whose primary purpose is to invest money provided by its security holders,

 

  (ii) that does not invest for the purpose of exercising effective control,
seeking to exercise effective control or being actively involved in the
management of the issuers in which it invests, other than mutual funds or other
non-redeemable investment funds, and

 

  (iii) that is not a mutual fund; and

 

  (k) “related liabilities” means:

 

  (i) liabilities incurred or assumed for the purpose of financing the
acquisition or ownership of financial assets; or

 

  (ii) liabilities that are secured by financial assets.

 

  (l) “reporting issuer” in Northwest Territories, Nunavut and Prince Edward
Island means a reporting issuer in a jurisdiction of Canada.

 

All monetary references are in Canadian Dollars.

 

20



--------------------------------------------------------------------------------

EXHIBIT “3”

 

REPRESENTATION LETTER

(FOR ONTARIO ACCREDITED INVESTORS)

 

TO:   SMTC MANUFACTURING CORPORATION OF CANADA (the “Corporation”) AND TO:  
ORION SECURITIES INC.     CIBC WORLD MARKETS INC.     GMP SECURITIES LIMITED and
    RBC DOMINION SECURITIES INC. (the “Underwriters”)

 

In connection with the purchase by the undersigned subscriber (the “Subscriber”)
of Special Warrants of the Corporation, the Subscriber hereby represents,
warrants, covenants and certifies to the Corporation and the Underwriters that:

 

1. the Subscriber is resident in Ontario or is otherwise subject to the laws of
the Province of Ontario;

 

2. the Subscriber is purchasing the Special Warrants as principal for its own
account; and

 

3. the Subscriber is an “accredited investor” within the meaning of Ontario
Securities Commission Rule 45-501 promulgated under the Securities Act (Ontario)
by virtue of satisfying the indicated criterion as set out in Appendix “A” to
this Representation Letter.

 

Dated:                             , 2004

 

--------------------------------------------------------------------------------

Print name of Subscriber

By:

 

 

--------------------------------------------------------------------------------

   

Signature

   

 

--------------------------------------------------------------------------------

   

Title

 

IMPORTANT: PLEASE INITIAL APPENDIX “A” ON THE NEXT PAGE.

 

21



--------------------------------------------------------------------------------

APPENDIX “A”

 

NOTE: The investor should initial beside the portion of the definition
applicable to it.

 

Accredited Investor - (defined in Ontario Securities Commission Rule 45-501)
means:

 

______   (a)    a bank listed in Schedule I or II of the Bank Act (Canada), or
an authorized foreign bank listed in Schedule III of that Act; ______   (b)   
the Business Development Bank incorporated under the Business Development Bank
Act (Canada); ______   (c)    a loan corporation or trust corporation registered
under the Loan and Trust Corporations Act (Ontario) or under the Trust and Loan
Companies Act (Canada), or under comparable legislation in any other
jurisdiction; ______   (d)    a co-operative credit society, credit union
central, federation of caisses populaires, credit union or league, or regional
caisse populaire, or an association under the Cooperative Credit Associations
Act (Canada), in each case, located in Canada; ______   (e)    a company
licensed to do business as an insurance company in any jurisdiction; ______  
(f)    a subsidiary of any company referred to in paragraph (a), (b), (c), (d)
or (e), where the person or company owns all of the voting shares of the
subsidiary entity; ______   (g)    a person or company registered under the
Securities Act (Ontario) or securities legislation in another jurisdiction as an
adviser or dealer, other than a limited market dealer; ______   (h)    the
government of Canada or of any jurisdiction, or any crown corporation,
instrumentality or agency of a Canadian federal, provincial or territorial
government; ______   (i)    any Canadian municipality or any Canadian provincial
or territorial capital city; ______   (j)    any national, federal, state,
provincial, territorial or municipal government of or in any foreign
jurisdiction, or any instrumentality or agency thereof; ______   (k)    a
pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a provincial pension commission or similar
regulatory authority; ______   (l)    a registered charity under the Income Tax
Act (Canada); ______   (m)    an individual who beneficially owns, or who
together with a spouse beneficially own, financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$1,000,000; ______   (n)    an individual whose net income before taxes exceeded
$200,000 in each of the two most recent years or whose net income before taxes
combined with that of a spouse exceeded $300,000 in each of those years and who,
in either case, has a reasonable expectation of exceeding the same net income
level in the current year; ______   (o)    an individual who has been granted
registration under the Securities Act (Ontario) or securities legislation in
another jurisdiction as a representative of a person or company referred to in
paragraph (g), whether or not the individual’s registration is still in effect;
______   (p)    a promoter of the issuer or an affiliated entity of a promoter
of the issuer;

 

22



--------------------------------------------------------------------------------

______   (q)    a spouse, parent, brother, sister, grandparent or child of an
officer, director or promoter of the issuer; ______   (r)    a person or company
that, in relation to the issuer, is an affiliated entity or a person or company
referred to in clause (c) of the definition of distribution in subsection 1(1)
of the Securities Act (Ontario) (“Control Person”); ______   (s)    an issuer
that is acquiring securities of its own issue; ______   (t)    a company,
limited liability company, limited partnership, limited liability partnership,
trust or estate, other than a mutual fund or non-redeemable investment fund,
that had net assets of at least $5,000,000 as reflected in its most recently
prepared financial statements; ______   (u)    a person or company that is
recognized by the Ontario Securities Commission as an accredited investor;
______   (v)    a mutual fund or non-redeemable investment fund that, in
Ontario, distributes its securities only to persons or companies that are
accredited investors; ______   (w)    a mutual fund or non-redeemable investment
fund that, in Ontario, distributes its securities under a prospectus for which a
receipt has been granted by the Director (as defined in the Securities Act
(Ontario)) or if it has ceased distribution of its securities, has previously
distributed its securities in this manner; ______   (x)    a fully managed
account if it is acquiring a security that is not a security of a mutual fund or
non-redeemable investment fund; ______   (y)    an account that is fully managed
by a trust corporation registered under the Loan and Trust Corporations Act
(Ontario) or the Loan and Trust Companies Act; ______   (z)    an entity
organized outside of Canada that is analogous to any of the entities referred to
in paragraphs (a) through (g) and paragraph (k) in form and function; and ______
  (aa)    a person or company in respect of which all of the owners of
interests, direct or indirect, legal or beneficial, are persons or companies
that are accredited investors.

 

For the purposes hereof:

 

  (a) “company” means any corporation, incorporated association, incorporated
syndicate or other incorporated organization;

 

  (b) “control person” means any person, company or combination of persons or
companies holding a sufficient number of any securities of the issuer to affect
materially the control of the issuer but any holding of any persons, company or
combination of persons or companies holding more than 20% of the outstanding
voting securities of the issuer, in the absence of evidence to the contrary,
shall be deemed to affect materially the control of the issuer;

 

  (c) “director” where used in relation to a person, includes a person acting in
a capacity similar to that of a director of a company;

 

  (d) “entity” means a company, syndicate, partnership, trust or unincorporated
or organization;

 

  (e) “financial assets” means cash, securities, or any contract of insurance or
deposit or evidence thereof that is not a security for the purposes of the
Securities Act (Ontario);

 

23



--------------------------------------------------------------------------------

  (f) “fully managed account” means an investment portfolio account of a client
established in writing with a portfolio adviser who makes investment decisions
for the account and has full discretion to trade in securities of the account
without requiring the client’s express consent to a transaction;

 

  (g) “individual” means a natural person, but does not include a partnership,
unincorporated association, unincorporated organization, trust or a natural
person in his or her capacity as trustee, executor, administrator or other legal
personal representative;

 

  (h) “jurisdiction” means a province or territory in Canada except where used
in the term “foreign jurisdiction”;

 

  (i) “mutual fund” includes an issuer of securities that entitle the holder to
receive on demand, or within a specified period after demand, an amount computed
by reference to the value of a proportionate interest in the whole or in a part
of the net assets, including a separate fund of trust account, of the issuer of
the securities;

 

  (j) “non-redeemable investment fund” means an issuer:

 

  (i) whose primary purpose is to invest money provided by its securityholders;

 

  (ii) that does not invest for the purpose of exercising effective control,
seeking to exercise effective control, or being actively involved in the
management of the issuers in which it invests, other than other mutual funds or
non-redeemable investment funds; and

 

  (iii) that is not a mutual fund;

 

  (k) “officer” means the chair, any vice-chair of the board of directors, the
president, any vice president, the secretary, the assistant secretary, the
treasurer, the assistant treasurer, and the general manager of a company, and
any other person designated an officer or a company by-law or similar authority,
or any individual acting in a similar capacity on behalf of the issuer;

 

  (l) “person” means an individual, partnership, unincorporated association,
unincorporated syndicate, unincorporated organization, trust, trustee, executor,
administrator, or other legal representative;

 

  (m) “portfolio adviser” means

 

  (i) a portfolio manager; or

 

  (ii) a broker or investment dealer exempted from registration as an adviser
under subsection 148(1) of the Regulation if that broker or investment dealer is
not exempt from the by-laws or regulations of The Toronto Stock Exchange or the
Investment Dealers’ Association of Canada referred to in that subsection;

 

  (n) “promoter” means (a) a person or company who, acting alone or in
conjunction with one or more other persons, companies or a combination thereof,
directly or indirectly, has taken the initiative in founding, organizing or
substantially reorganizing the business of the issuer, or (b) a person or
company who, in connection with the founding, organizing or substantial
reorganizing of the business of the issuer, directly or indirectly, received in
consideration of services or property, or both services and property, 10% or
more of any class of securities of the issuer or 10% or more of the proceeds
from the sale of any class of securities of a particular issue, but a person or
company who receives such securities or proceeds either solely as underwriting
commissions or solely in consideration of property shall not be deemed a
promoter within the meaning of this definition if such person or company does
not otherwise take part in founding, organizing or substantially reorganizing
the business;

 

  (o) “related liabilities” means liabilities incurred or assumed for the
purpose of financing the acquisition or ownership of financial assets and
liabilities that are secured by financial assets;

 

24



--------------------------------------------------------------------------------

  (p) “spouse” in relation to an individual, means another individual to whom
that individual is married, or another individual of the opposite sex or the
same sex with whom that individual is living in a conjugal relationship outside
marriage;

 

Affiliated Entities, Control and Subsidiaries

 

1. A person or company is considered to be an affiliated entity of another
person or company if one is a subsidiary entity of the other, or if both are
subsidiary entities of the same person or company, or if each of them is
controlled by the same person or company.

 

2. A person or company is considered to be controlled by a person or company if

 

  (a) in the case of a person or company,

 

  (i) voting securities of the first-mentioned person or company carrying more
than 50% of the votes for the election of directors are held, otherwise than by
way of security only, by or for the benefit of the other person or company, and

 

  (ii) the votes carried by the securities are entitled, if exercised, to elect
a majority of the directors of the first-mentioned person or company;

 

  (b) in the case of a partnership that does not have directors, other than a
limited partnership, the second-mentioned person or company holds more than 50%
of the interests in the partnership; or

 

  (c) in the case of a limited partnership, the general partner is the
second-mentioned person or company.

 

3. A person or company is considered to be a subsidiary entity of another person
or company if

 

  (a) it is controlled by,

 

  (i) that other, or

 

  (ii) that other and one or more persons or companies each of which is
controlled by that other, or

 

  (iii) two or more persons or companies, each of which is controlled by that
other, or

 

  (b) it is a subsidiary entity of a person or company that is the other’s
subsidiary entity.

 

All monetary references are in Canadian Dollars.

 

25



--------------------------------------------------------------------------------

EXHIBIT “4”

 

REPRESENTATION LETTER

(FOR QUEBEC RESIDENTS ONLY)

 

TO:   SMTC MANUFACTURING CORPORATION OF CANADA (the “Corporation”) AND TO:  
ORION SECURITIES INC.     CIBC WORLD MARKETS INC.     GMP SECURITIES LIMITED and
    RBC DOMINION SECURITIES INC. (the “Underwriters”)

 

In connection with the purchase by the undersigned subscriber (the “Subscriber”)
of Special Warrants of the Corporation, the Subscriber hereby represents,
warrants, covenants and certifies to the Corporation and the Underwriters that:

 

1. the Subscriber, or its disclosed principal, is resident in Quebec or is
otherwise subject to the laws of the Province of Quebec;

 

2. the Subscriber is purchasing the Special Warrants as principal for its own
account or on behalf of a disclosed principal who is purchasing as principal for
its own account; and

 

3. the Subscriber is a ‘sophisticated purchaser’ within the meaning Section 43,
44 or 45 of the Securities Act (Quebec) or the exemption of Section 51 of the
Securities Act (Quebec) is available to him by virtue of satisfying the
indicated criterion as set out in Appendix “A” to this Representation Letter.

 

Dated:                             , 2004

 

--------------------------------------------------------------------------------

Print Name of Subscriber

By:

 

 

--------------------------------------------------------------------------------

   

Signature

   

 

--------------------------------------------------------------------------------

   

Title

 

IMPORTANT: PLEASE INITIAL APPENDIX “A” ON THE NEXT PAGE.

 

26



--------------------------------------------------------------------------------

APPENDIX “A”

 

NOTE: The investor should initial beside the portion of the definition
applicable to it.

 

Sophisticated Purchaser–as per Section 43 of the Securities Act (Quebec) means:

 

 

______    (1)   the Government of Québec or its departments or agencies that are
mandataries of the State, the Government of Canada or the government of a
Canadian province, or any of their departments or agencies; As per Section 44 of
the Securities Act (Quebec): ______    (2)   a company all of the voting
securities of which belong to the Gouvernement du Québec or its departments or
agencies that are mandataries of the State, to the Government of Canada or the
government of a Canadian province, or to one of their departments or agencies;
______    (3)   a bank or an authorized foreign bank listed in Schedule I, II or
III to the Bank Act (Statutes of Canada, 1991, chapter 46); ______    (4)   a
savings company holding a licence under the Act respecting trust companies and
savings companies ( chapter S-29.01) and a loan and investment society
registered in accordance with the Loan and Investment Societies Act ( chapter
S-30); ______    (5)   a financial services cooperative within the meaning of
the Act respecting financial services cooperatives ( chapter C-67.3); ______   
(6)   the Caisse centrale Desjardins du Québec established under the Act
respecting the Mouvement des caisses Desjardins (1989, chapter 113); ______   
(7)   a trust company licensed under the Trust companies and savings companies
Act (chapter S-29.01); ______    (8)   an insurance company licensed under the
Act respecting insurance ( chapter A-32); ______    (9)   a municipality, a
metropolitan community, a school board, the Comité de gestion de la taxe
scolaire de l’île de Montréal, an intermunicipal management board or a public
agency or body established pursuant to an Act of the Government of Canada or of
the government of a Canadian province; ______    (10)   a dealer or an adviser
registered in conformity with section 148 of the Securities Act (Quebec); ______
   (11)   a pension fund with assets of over $100 000 000 and governed by the
Supplemental Pension Plans Act ( chapter R-15.1) or the Pension Benefits
Standards Act, 1985 (Revised Statutes of Canada, 1985, chapter 32, 2nd
Supplement); ______    (12)   the subsidiary of a person mentioned in paragraph
3, 7 or 8, to the extent that such person holds all the voting securities;
______    (13)   a person designated as a sophisticated purchaser under the
Securities Act (Quebec) in an order of the Agence nationale d’encadrement du
secteur financier on such conditions as it may determine; or

 

As per Sections 45 and 51 of the Securities Act (Quebec):

 

27



--------------------------------------------------------------------------------

                 (14)    a trust company licensed under the Trust Companies and
Savings Companies Act (Quebec), an insurance company holding a license under the
Act respecting insurance (Quebec) or a dealer or adviser registered in
conformity with section 148 of the Securities Act (Quebec) and is purchasing the
securities for the portfolio of a third person managed solely by the Subscriber;
or                  (15)    any other person, where the total cost of the
Special Warrants purchased by it is not less than $150,000 and is acting for its
own account and, if it is an entity, it was not established solely to acquire
the Special Warrants.

 

All monetary references are in Canadian Dollars.

 

28



--------------------------------------------------------------------------------

EXHIBIT “5”

 

REPRESENTATION LETTER

(FOR UNITED KINGDOM ACCREDITED INVESTORS)

 

TO:   SMTC MANUFACTURING CORPORATION OF CANADA (the “Corporation”) AND TO:  
ORION SECURITIES INC.     CIBC WORLD MARKETS INC.     GMP SECURITIES LIMITED and
    RBC DOMINION SECURITIES INC. (the “Underwriters”)

 

In connection with the purchase by the undersigned subscriber (the “Subscriber”)
of Special Warrants of the Corporation, the Subscriber hereby represents,
warrants, covenants and certifies to the Corporation and the Underwriters that:

 

1. the Subscriber is resident in the United Kingdom or is otherwise subject to
the laws of the United Kingdom;

 

2. the Subscriber is purchasing the Special Warrants as principal for its own
account; and

 

3. the Subscriber is a person falling within either Article 19 or 49 of the
Financial Services and Markets Act 2000 (Financial Promotion) Order 2001
detailed in appendix “A” to this Representation Letter.

 

Dated:                             , 2004

 

--------------------------------------------------------------------------------

Print Name of Subscriber

By:

 

 

--------------------------------------------------------------------------------

   

Signature

   

 

--------------------------------------------------------------------------------

   

Title

 

IMPORTANT: PLEASE INITIAL APPENDIX “A” ON THE NEXT PAGE.

 

29



--------------------------------------------------------------------------------

APPENDIX “A”

 

NOTE: The Subscriber should initial beside the portion of the definition
applicable to it.

 

The Subscriber is a person falling within either Article 19 or 49 of the
Financial Services and Markets Act 2000 (Financial Promotion) Order 2001, being
either an investment professional or a high net worth company or unincorporated
association, as indicated below:

 

______   (1)    it is a body corporate which has more than 20 members or which
is a subsidiary undertaking of a parent undertaking which has more than 20
members and which has called up share capital or net assets of not less than
£500,000; ______   (2)    it is an unincorporated association or partnership
which has called up capital or net assets of not less than £5 million; ______  
(3)    it is the trustee of a high value trust that: (a) is £10 million or more;
or (b) has been £10 million or more at any time during the year immediately
preceding the date on which this communication was first made or directed;
______   (4)    it is any person acting in the capacity of a director, officer
or employee of one of the previous three categories of person and whose
responsibilities include him or her engaging in investment activity; or ______  
(5)    it is a person whose ordinary activities involve him in carrying on the
controlled activity to which this communication relates for the purpose of a
business carried on by him.

 

All monetary references are in British Pounds.

 

30